                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JUSTIN EVERETT,                                 )
                                                )
                           Plaintiff,
                                                )
              v.                                )
FIELDWORKS, LLC, and ZACHARY                    )      Civil Action No. 2:17-cv-01495-PJP
REIDER,                                         )
                                                )
                           Defendants.          )      ELECTRONIC FILING
                                                )
                                                )

               DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE

         Defendant FieldWorks, LLC (“FieldWorks”) and individual Defendant Zachary Reider

(“Reider”), through their undersigned counsel, Cohen & Grigsby, P.C., hereby file the following

Defendants’ Response to Order to Show Cause and move this Court to dismiss Plaintiff’s case,

with prejudice, and impose monetary sanctions, and in support thereof, assert as follows:

         1.    On April 24, 2019, this Court scheduled trial to commence on June 10, 2019 at 9:00

a.m. (Doc. No. 67).

         2.    At that time, Plaintiff expressly indicated to the Court that he did not object and

that June 10, 2019 was an acceptable date for trial.

         3.    In anticipation of trial, Defendants vigorously prepared their defense.

         4.    Defendants’ preparation included flying in witnesses from Boise, Idaho and

Washington, D.C., securing hotel accommodations for the witnesses, holding witness preparation

sessions, and preparing opening and closing arguments and direct and cross examination outlines

for trial.




3053334.v1
       5.      Despite being explicitly warned by the Court that failing to appear for trial could

result in a range of sanctions, including dismissal of his case for failure to prosecute, Plaintiff did

not appear for trial on the morning of June 10, 2019. (Doc. No. 93)

       Based on the foregoing, Defendants respectfully request that this Court dismiss Plaintiff’s

case, with prejudice, and impose monetary sanctions against Plaintiff.



                                                  Respectfully submitted,


                                                  /s/ Jennifer S. Park
                                                  Jennifer S. Park
                                                  PA I.D. 205842 / jpark@cohenlaw.com
                                                  Kelsey J. Gdovin
                                                  PA I.D. 322715 / kgdovin@cohenlaw.com
                                                  COHEN & GRIGSBY, P.C.
                                                  625 Liberty Avenue
                                                  Pittsburgh, PA 15222-3152
                                                  412-297-4900 / Fax 412-209-0672
                                                  Counsel for Defendants
Dated: June 24, 2019




                                                  2
                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Defendants’ Response to

Order to Show Cause was filed with the Court electronically on June 24, 2019. Notice of this

filing will be sent to all parties via electronic mail.




                                                     /s/ Jennifer S. Park




3053334.v1
